Title: From James Madison to Henry Lee, 29 January 1792
From: Madison, James
To: Lee, Henry


My Dear sirPhila. Jan. 29th 1792
Mr. Marshall called last evening with your favor of the 17th. but not being at home, I have not yet seen him.
Our weather here corresponds with that you describe, except perhaps we have less snow and more cold. The snow is 7 or 8 Inches only. Farther North, as well as South, it is said to be much deeper. The Subject of Western defence is not yet over. In relation to it, I have nothing to add to the communications in my last. You will see in Freneau’s paper of tomorrow morning the justifying Memorial of the Executive against the charge of neglecting the requisite pacific measures.
Your ideas of reformation in the Western System appear to me to be just in every point on which I can presume to judge. I wish they may occur to those who can give them due effect. Yrs always Most Sincerely
Js Madison jr
